The Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, NO. 3:18-MC-05021-BHS
Plaintiff, (3:13-CR-05471-RJB-1)
v. j Continuing

Garnishment Order
DUC LONG TRAN VU,

Defendant/Judgment Debtor,
and
GPLUS REALTY,

Garnishee.

 

 

 

A Writ of Continuing Garnishment, directed to Garnishee, GPlus Rea_lty,
has been duly issued and served upon the Garnishee. Pursuant to the Writ,
Garnishee filed a Form Answer on October 18, 2018, stating that at the time
of the service of the Writ, Defendant/Judgment Debtor Duc Long Tran Vu aka
Eddie Vu (Mr. Vu), Was an active employee who is paid solely on earned
commission through real estate transactions completed by Mr. Vu. Mr.
Gerhard Swiderski, owner of Garnishee GPlus Realty, further stated his intent

to completely comply With the Garnishment obligations should

llNlTEl) sTATEs ATroRNEY’s oFFlcE
CONTINUING GARNISHMENT ORDER (USA v. Duc 700 SFEWART STREET’ SU"_E mo

Long Tran Vu & GPIus Realty, Court Nos. 3:lS-MC-05021-BHS & sEATrLE, wA 98101
3:13_CR_05471_RJB_1) _ l PlIONE: 206-553-7970

 

\ooo\lo\m.|>.wl\)»_~

NNNNN[\J[\)N
wa@wth~SEEEEQ”/TIEE:E

 

Defendant/Judgment Debtor Vu produce any income while employed as an
independent contractor at GPlus Realty.

After notification of the garnishment proceeding was mailed to the
parties on or about October 2, 2018, the Defendant/Judgment Debtor has not
requested a hearing to determine exempt property as of this date.

IT IS THEREFORE ORDERED as follows:

That the Garnishee, GPlus Realty, shall pay to the United States
District Court for the Western District of Washington, the non-exempt
earnings payable to Defendant/Judgment Debtor Duc Long Tran Vu aka
Eddie Vu, upon each period of time when Defendant/Judgment Debtor Vu is
entitled to receive such funds, and shall continue said payments, if any, until
Defendant/Judgment Debtor is no longer an active employee of Garnishee
and the Garnishee no longer has possession, custody, or control of any funds
due and owing to the Defendant/Judgment Debtor; or until further order of
this Court. This includes all monies required to be previously withheld by the
Garnishee, in accordance with the Writ of Continuing Garnishment;

That such payments shall be applied to Defendant/Judgment Debtor
Vu’s outstanding restitution obligation, by the United States District Court for
the Western District of Washington; and

That the payment shall be made out to the United States District Court,
Western District of Washington, referencing Case Nos. 3:13-CR-054l7-RJB-l

and 3:18-MC-05021-BHS, and to deliver such payment either personally or by

First Class Mail to:

uNrrEl) sTATEs ATroRNEY’s 0FF1CE
CONTINUING GARNISHMENT ORDER (USA v. Duc 700 STEWART STREET‘ SmTE mo

Long Tran Vu & GPlus Realty, Court Nos. 3:18-MC-05021-BHS & sEArrLE,wA 98101
3:13-CR-05471-RJB-l) - 2 PHONE= 206-553-1910

 

\OOO\]O\Ul-ldL)-l[\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

United States District Court, Western District of Washington

Attn: Financial Clerk - Lobby Level
700 Stewart Street
Seattle, Washington 98 10 1

DATED this 7 day of

 

twa 7

JUDGE BENJAMI H. `s'rlfT:rLE

United States Distri

Presented by:

s/ Kvle A. Forsvth
KYLE A. FORSYTH, WSBA #34609
Assistant United States Attorney

CONTINUING GARNISHMENT ORDER (USA v. Duc
Long Tran Vu & GPlus Really, Court Nos. 3:18-MC-05021-BHS &
3:13-CR-0547l-RJB-1) - 3

ourt Judge

UNITED STATES A”ITORNEY‘S OFFICE
700 STEWART STREET, SUlTE 5220
SEATI`LE, WA 98101
PHONE: 206-553-7970

 

